Title: Thomas Jefferson to James Madison, 11 April 1818
From: Jefferson, Thomas
To: Madison, James


                    
                        Dear Sir
                        Monticello
Apr. 11. 18.
                    
                    Yours of Mar. 29. came to duly to hand, but I put off answering it because I expected to have written sooner by the bearer of the present mr Coffee. nothing presses as to the payment of the instalment which is the subject of your letter. it may either be paid to the Richmd bank of Virginia, or sent to mr Garret or mr Barksdale by any body happening to be coming, or brought when you come to our meeting of May 11th. I am in hopes you will then find Correa & Cooper here. then also we will confer on our campaign of Rockfish gap. the most urging thing at present is to get a return of the subscription papers of your quarter. not a single one has been recieved from the North Eastern quarter.
                    Mr Coffee the bearer of this is a Sculptor lately from England, and really able in his art. he makes busts in plaister or terra cotta, he came from Richmond to take your bust and mine, and gives less trouble than any artist, painter or Sculptor I have ever submitted myself to. I join him therefore in solliciting your indulging him and your friends in setting for him. I set out for Bedford tomorrow to return the 1st week of May. ever & affectionately yours.
                    
                        Th: Jefferson
                    
                